Exhibit 99.1 ELBIT IMAGING DEFERS ADOPTION OF COMPENSATION POLICY Tel Aviv, Israel, January 12, 2014, Elbit Imaging Ltd. (the “Company”) (TASE, NASDAQ: EMITF) announced today that it has decided to defer the adoption of a compensation policy for the Company’s directors and officers pursuant to the Israeli Companies Law. As previously announced, on January 1, 2014, the Tel-Aviv Jaffa District Court approved the Company's adjusted plan of arrangement for a restructuring of the Company's unsecured financial debt, among other things. The Company expects that following the consummation of the restructuring, the shareholders of the Company will elect a new board of directors, which will formulate the Company's business strategy, including a compensation policy for the Company's officers and directors. About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, the Company operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; and (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, that challenges by third parties or other events outside the control of the Company could delay the implementation of the Arrangement and result in its termination, that the Company will be unable to close the agreement with Bank Hapoalim, the risk that the Company will enter liquidation proceedings, and the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2012, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Shimon Yitzhaki Mor Dagan Chairman of the Board of Directors Investor Relations Tel: +972-3-608-6048 Tel: +972-3-516-7620 shimony@elbitimaging.com mor@km-ir.co.il Elbit Imaging Ltd. 5 Kinneret Street, Bnei Brak 51261, Israel Tel: +972-3-608-6000Fax: +972-3-608-6054
